DETAILED ACTION
In response to remarks filed 11 October 2021
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2021 has been entered.
Status of Claims
Claims 1-20 are pending;
Claims 1, 10 and 19 are currently amended;
Claims 2-9, 11-18 and 20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 11 October 2021 have been fully considered but they are moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudloff (U.S. Patent No. 5,484,230).
As to Claim 1, Rudloff discloses a segmental wall block (#10) comprising:
A front face (Annotated figure A, “front face”);
A rear face (Annotated figure A, “rear face”);
A slot (Annotated figure A, “slot”) disposed centrally along and extending the height of the rear face;
A troughed top face (#11);
A bottom face (#20);
A first and second open core (#18) extending from the top face to the bottom face;
A first side having a tongue (Annotated figure A, “tongue”; and
An opposing second side having a groove (Annotated figure A, “groove”), wherein the tongue is shaped to interlock with the groove.
As to Claim 2, Rudloff discloses the segmental wall block of claim 1, wherein the front face is textured (The surface of concrete is rough and therefore texture).
As to Claim 3, Rudloff discloses the segmented wall block of claim 1, wherein the wall block (#10) has a length, a height, a depth, a tongue length, and a weight.
As to Claim 10, Rudloff discloses a soil reinforcing system comprising:
A wall block component (#10) including a first configuration of interlocked segmented wall blocks, each of the wall blocks comprising:
A front face (Annotated figure A, “front face”);
A rear face (Annotated figure A, “rear face”);
A slot (Annotated figure A, “slot”) disposed centrally along and extending the height of the rear face;
A troughed top face (#11);
A bottom face (#20);
A first and second open core (#18) extending from the top face to the bottom face;
A first side having a tongue (Annotated figure A, “tongue”); and
An opposing second side having a groove (Annotated figure A, “groove”), wherein the tongue is shaped to interlock with the groove; and
A stabilizing component (#31, #32) connected to the wall block component.


    PNG
    media_image1.png
    780
    987
    media_image1.png
    Greyscale

Figure A. Block (Rudloff)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) alone.
As to Claim 4, Rudloff discloses the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff also discloses wherein the wall block (#10) has a length. However, Rudloff is silent about wherein the 
As to Claim 5, Rudloff discloses the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff also discloses wherein the wall block (#10) has a height. However, Rudloff is silent about wherein the height is from about 6 inches to about 12 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the height from about 6 inches to about 12 inches, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide for a solid base to support various layers above thereby aid retaining soil.
As to Claim 6, Rudloff discloses the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff also discloses wherein the wall block (#10) has a depth. However, Rudloff is silent about wherein the depth is from about 5 inches to about 12 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the depth from about 5 inches to about 12 inches, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide for a minimum dimension which can withstand rotational forces generated by back-filled soil.
As to Claim 7, Rudloff discloses the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff also discloses wherein the wall block (#10) has a tongue length. Rudloff is silent about wherein the tongue length is from about 1 inch to about 3 inches. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the tongue length from about 1 inch to about 3 inches, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide a minimal interlocking force that can resist various lateral forces of the soil retained.
As to Claim 8, Rudloff discloses the invention of Claim 3 (Refer to Claim 3 discussion). Rudloff also discloses wherein the wall block has a weight. However, Rudloff is silent about wherein the weight is .
Claims 9, 11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) in view of Choi (European Patent Publication No. 3,118,377).
As to Claim 9, Rudloff discloses the segmented wall block of claim 1. However, Rudloff is silent about further comprising a top groove along said top face adapted to receive a mechanical connector. Choi discloses a top groove (Left and right 21, Annotated Figure 1) along said top face (TF, Annotated Figure 1) adapted to receive (As in Figure 7) a mechanical connector (410). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a top groove along said top face adapted to receive a mechanical connector. The motivation would have been to provide additional connecting means to further secure the blocks together. 
As to Claim 11, Rudloff discloses the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein one or more of the wall blocks include a top groove along said top face adapted to receive a mechanical connector. Choi discloses wherein one or more of the wall blocks (100) include a top groove (Left and right 21, Annotated Figure B) along said top face (TF, Annotated Figure 1) adapted to receive (As in Figure 7) a mechanical connector (410). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide one or more of the wall blocks with a top groove along said top face adapted to receive a mechanical connector. The motivation would have been to provide additional connecting means to further secure the blocks together.
As to Claim 16, Rudloff discloses the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component comprises a second configuration of segmented wall blocks, wherein one of the second configuration of segmented wall blocks is connected to the rear face of one of the first configuration of segmented wall blocks.  Choi teaches wherein a stabilizing component comprises a second configuration of segmented wall blocks (Lay out of blocks 200 
As to Claim 17, Rudloff discloses the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component is a geogrid structure. Choi discloses a stabilizing component that is a geogrid structure (400, Figure 7). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the stabilizing component a geogrid structure since the substitution of one known element for another would have yielded the predictable result of securing the blocks to the surrounding soil.
As to Claim 18, Rudloff discloses the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component is a combination of stabilizing hoops and horizontal geogrids connected to the first configuration of wall blocks. Choi discloses a stabilizing component which is a combination (As seen in Figure 7) of stabilizing hoops (410) and horizontal geogrids (400) connected to a first configuration of wall blocks (As seen in Figures 7 and 8). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the stabilizing component of a combination of stabilizing hoops and horizontal geogrids connected to the first configuration of wall blocks since the substitution of one known element for another would have yielded the predictable result of securing the blocks to the surrounding soil.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) in view of Price (U.S. Patent Application Publication No. 2011/0284751).
As to Claim 12, Rudloff discloses the invention of Claim 10 (Refer to Claim 10 discussion). Rudloff also discloses wherein the stabilizing component comprises a stabilizing element (#31, #32) connected intermittently at the rear face of the configuration of interlocked segmented wall blocks. However, Rudloff is silent about wherein the stabilizing component comprises a stabilizing hoop connected intermittently to the slot at the rear face of the configuration of segmented wall blocks. Price is in the field of retaining wall block (Abstract) and teaches a stabilizing component which comprises a 
As to Claim 13, Rudloff as modified teaches the invention of Claim 12 (Refer to Claim 12 discussion). However, Rudloff as modified is silent about wherein the stabilizing component further comprises a fill material in the stabilizing hoop. Price is in the field of retaining wall block (Abstract) and teaches wherein the stabilizing component further comprises a fill material in the stabilizing hoop (Paragraph 0048, When a course has been laid, fill material, such as crushed rock or dirt, may be backfilled into core regions 152 created between barrier members 300 and blocks 100 to help stabilize the wall; 152, Figure 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rudloff with the teaching of Price for the purpose of adding additional weight to the block segments thereby stabilizing the wall (Paragraph 0048 of Price).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) in view of Lee (U.S. Patent Application Publication No. 2006/0051166).
As to Claim 14, Rudloff discloses the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component comprises an anchor connected to the slot. Lee is in the field of blocks for constructing a retaining wall (Abstract) and teaches a stabilizing component comprises an anchor (110, Figure 3) connected to a slot (44 extend down along the rear face of block B as seen in Figure 2 and unnumbered in Figure 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rudloff with the teaching of Lee for the purpose of holding reinforcement members thereby preventing retaining wall from overturning (Paragraph 0079 of Lee).
As to Claim 15, Rudloff discloses the invention of Claim 10 (Refer to Claim 10 discussion). However, Rudloff is silent about wherein the stabilizing component comprises a horizontal plate at the rear face. Lee is in the field of blocks for constructing a retaining wall (Abstract) and teaches a stabilizing component comprises a horizontal plate (steel plate 60 in Figures 22 and 23 is horizontal; Para graph .
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2006/0051166) in view of Rudloff (U.S. Patent No. 5,484,230).
As to Claim 19, Lee discloses a method of reinforcing soil (Paragraph 0076, A process for constructing a reinforced earth retaining wall with blocks) comprising the steps of: 
Installing a leveling pad of concrete (Paragraph 0076, the steps of digging trenches for footing and then casting footing concrete in order to construct the footing, placing blocks on the cast footing in a horizontal direction) or gravel;
Providing at least three wall blocks (Block B in Figure 3, more than three shown in Figure 3), 
Wherein each wall block has a rear face (Paragraph 0074, Figure 3 is a perspective view illustrating a rear surface of the block); a slot centrally disposed along the rear face (44 extends down along the rear face of block B as seen in Figure 2. The “center” of the block has been interpreted as the area between the rightmost h1 and the leftmost h1); a grooved top face (Top surface of block b with fixture groove 46, Figures 1 and 18); a bottom face (50, Figure 2); a first and second open core (Left and right H shown in Figure 2) extending from the top face to the bottom face (Figures 1 and 2); a first side having a tongue (32, 32' as seen in Figures 1 and 2);
Forming a first row of the wall blocks (Bottom most row in Figure 3) by connecting the tongues of the at least three wall blocks (As seen in Figure 3);
Installing stabilizing elements (110, 60, Figure 3) at the rear face of the wall blocks (As seen in Figure 3); and
Placing backfill and compacting (Paragraph 0076, arranging reinforcement members on a reinforced earth and filling and compacting the reinforced earth placed in the rear of the installed block with soil) up to the first row of the wall blocks (G is shown up to the first row in Figure 3).
However, Lee is silent about a troughed top face; an opposing second side having a groove; a slot disposed centrally along and extending the height of the rear face; wherein the tongue is shaped to interlock with the groove; forming a first row of the wall blocks by connecting the tongues and grooves of the at least three wall blocks. Rudloff is in the field of retaining wall construction block and teaches a troughed top face (#11); a first side (Annotated figure A, “first side”) having a tongue (Annotated figure A, “tongue”), and an opposing second side (Annotated figure A, “second side”) having a groove (Annotated figure A, “groove”), a slot (Annotated figure A, “slot”) disposed centrally along and extending the height of the rear face, wherein the tongue is shaped to interlock with the groove (Figure 6). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee with the teaching of Rudloff for the purpose of coupling the block units to each other cannot be relatively moved in the horizontal direction and the front and back direction, rather than the vertical direction, and thus, the engagement coupling between the block units is not released in the horizontal direction, thereby providing a connector free interlocking of blocks.
As to Claim 20, Lee as modified teaches the invention of Claim 19 (Refer to Claim 19 discussion). Lee as modified also teaches further comprising the steps of: providing a geogrid soil reinforcing strip (Figure 3, reinforcing fiber 60; Paragraph 0075, reinforcing fiber 60 is used as a reinforcement member connected to the block B. The present invention is not limited thereto, but various other kinds of reinforcement members including geogrid reinforcing material and ladder shaped reinforcement member can be used) and engaging the geogrid soil reinforcing strip to the groove of the first row (46, Figure 18) of the wall blocks with one or more mechanical connectors (18, Figure 18; also shown in Figure 3); and placing a second row of the wall blocks (Second and third rows shown in Figure .
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudloff (U.S. Patent No. 5,484,230) in view of Lee (U.S. Patent Application Publication No. 2006/0051166).
As to Claim 19, Rudloff discloses a method of reinforcing soil comprising the steps of:
Providing at least three wall blocks (Figure 4), 
Wherein each wall block has a rear face (Annotated figure A, “rear face”); a slot (Annotated figure A, “slot”) disposed centrally along and extending the height of the rear face; a troughed top face (#11); a bottom face (#20); a first and second open core (#18) extending from the top face to the bottom face; a first side having a tongue (Annotated figure A, “tongue”); an opposing second side having a groove (Annotated figure A, “groove”); wherein the tongue is shaped to interlock with the groove; 
Forming a first row of the wall blocks by connecting the tongues and grooves of the at least three wall blocks (Figure 4);
Installing stabilizing elements (#31, #32) at the rear face of the wall blocks.
However, Rudloff is silent about installing a leveling pad of concrete or gravel; placing backfill and compacting up to the first row of the wall blocks. Lee discloses installing a leveling pad of concrete (Paragraph 0076, the steps of digging trenches for footing and then casting footing concrete in order to construct the footing, placing blocks on the cast footing in a horizontal direction) or gravel; placing backfill and compacting (Paragraph 0076, arranging reinforcement members on a reinforced earth and filling and compacting the reinforced earth placed in the rear of the installed block with soil) up to the first row of the wall blocks (G is shown up to the first row in Figure 3). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to install a leveling pad of concrete or gravel and place backfill and compacting up to the first row of the wall blocks with the motivation of enhancing the stability of the wall. 

    PNG
    media_image2.png
    754
    586
    media_image2.png
    Greyscale

Figure B. Block (Choi)


    PNG
    media_image3.png
    356
    646
    media_image3.png
    Greyscale

Figure C. Block (Choi)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678